                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                  NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     CHASOM BROWN, et al.,                               Case No. 20-cv-03664-LHK (SVK)
                                   5                    Plaintiffs,
                                                                                             ORDER ON ADMINISTRATIVE
                                   6              v.                                         MOTION TO FILE UNDER SEAL
                                   7     GOOGLE LLC,                                         Re: Dkt. No. 139
                                   8                    Defendant.

                                   9          Now before the Court is Google’s Administrative Motions to File Documents Under Seal

                                  10   (Dkt. 139) seeking to seal portions of the parties’ April 23, 2021 Joint Discovery Letter Brief

                                  11   (Dkt. 140).

                                  12          Courts recognize a “general right to inspect and copy public records and documents,
Northern District of California
 United States District Court




                                  13   including judicial records and documents.” Kamakana v. City & Cnty. Of Honolulu, 447 F.3d

                                  14   1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Communs., Inc., 435 U.S. 589, 597 & n.7

                                  15   (1978)). A request to seal court records therefore starts with a “strong presumption in favor of

                                  16   access.” Kamakana, 447 F.3d at 1178 (quoting Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d

                                  17   1122, 1135 (9th Cir. 2003)). The standard for overcoming the presumption of public access to

                                  18   court records depends on the purpose for which the records are filed with the court. A party
                                       seeking to seal court records relating to motions that are “more than tangentially related to the
                                  19
                                       underlying cause of action” must demonstrate “compelling reasons” that support secrecy. Ctr. For
                                  20
                                       Auto Safety v. Chrysler Grp., 809 F.3d 1092, 1099 (9th Cir. 2016). For records attached to
                                  21
                                       motions that re “not related, or only tangentially related, to the merits of the case,” the lower
                                  22
                                       “good cause” standard of Rule 26(c) applies. Id.; see also Kamakana, 447 F.3d at 1179. A party
                                  23
                                       moving to seal court records must also comply with the procedures established by Civil Local
                                  24
                                       Rule 79-5.
                                  25
                                              Here, the “good cause” standard applies because the information the parties seek to seal
                                  26
                                       was submitted to the Court in connection with a discovery-related motion, rather than a motion
                                  27
                                       that concerns the merits of the case. The Court may reach different conclusions regarding sealing
                                  28
                                   1   these documents under different standards or in a different context. Having considered the

                                   2   motions to seal, supporting declarations, and the pleadings on file, and good cause appearing, the

                                   3   Court ORDERS as follows:

                                   4

                                   5              Document         Court’s Ruling on
                                                 Sought to be        Motion to Seal                     Reason(s) for Court’s Ruling
                                   6                Sealed
                                   7   Joint Discovery         GRANTED as to redacted       Narrowly tailored to protect highly confidential and
                                       Statement, Joint        portions at 4:11-15, 4:17,   proprietary information regarding highly sensitive
                                   8   Statement Regarding 4:18-19, 4:27, 5:10, 5:14        features of Google’s internal systems and
                                       Class Member                                         operations, including details related to the various
                                   9   Identification (Chart A                              types of unauthenticated identifiers/cookies Google
                                       # P6)                                                uses internally and their proprietary functions, that
                                  10                                                        Google maintains as confidential in the ordinary
                                                                                            course of its business and is not generally known to
                                  11                                                        the public or Google’s competitors.
                                  12
Northern District of California
 United States District Court




                                  13   Joint Discovery         GRANTED as to redacted Narrowly tailored to protect highly confidential and
                                       Statement, Chart B      portions at 13 (P6,         proprietary information regarding highly sensitive
                                  14                           Plaintiffs RFP 10), 15-16 features of Google’s internal systems and
                                                               (P9, Plaintiffs RFP 86),    operations, including details related to the various
                                  15                           16-17 (P9, Plaintiffs RFP types of unauthenticated identifiers/cookies Google
                                                               87), 18 (P9, Plaintiffs RFP uses internally and their proprietary functions, that
                                  16                           92), 20 (P9, Plaintiffs RFP Google maintains as confidential in the ordinary
                                                               128), 21-22 (P9, Plaintiffs course of its business and is not generally known to
                                  17                           RFP 129), 23 (P9,           the public or Google’s competitors.
                                                               Plaintiffs RFP 130)
                                  18

                                  19   Joint Discovery         GRANTED as to redacted           Narrowly tailored to protect information
                                       Statement, Chart C      portions at pages 30-32          concerning details of Plaintiffs’ private browsing
                                  20                           (Interrogatory No. 2), 36-       and personal email addresses, which Plaintiffs
                                                               37 (Interrogatory No. 5)         maintain is confidential and not generally known
                                  21                                                            to the public.
                                  22
                                              SO ORDERED.
                                  23
                                       Dated: May 4, 2021
                                  24

                                  25

                                  26                                                                     SUSAN VAN KEULEN
                                                                                                         United States Magistrate Judge
                                  27

                                  28
                                                                                            2
